DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/12/21. These drawings are accepted.
Response to Amendment
This action is in response to the amendment filed 11/30/21. The amendments made to the claims have overcome every objections but have not placed the application in condition for allowance for the reasons set forth below. Claims 1 and 15 have been amended, claim 11 has been canceled and claims 1-10 and 12-20 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference or combined references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, 12-18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Tran, US20180106704A1, herein “Tran” in view of Busin, NPL - Contact lens-assisted pull-through technique for delivery of tri-folded endothelium in dmek grafts minimizes surgical time and cell loss. In American Academy of Ophthalmology Annual Meeting, herein “Busin”.
Re. claim 1, Tran discloses a device (Fig. 1-4) comprising: 
an inserter 120 for holding a corneal graft (Fig. 1A, 120 is a corneal graft injector which carries a graft 5), wherein the inserter is configured to hold the corneal graft in a folded configuration (as shown in Fig. 1A, the graft 5 appears in a folded orientation), wherein the inserter comprises a distal end 123 configured for insertion into the eye (distal end 123 will be inserted into the eye for injecting the graft as shown in Fig. 12C (C3) [0028]) and a proximal end  that is wider than the distal end (See Capture 1 below); wherein the distal end defines an opening 126 (Fig. 1A, [0039]) , and wherein the distal end 123 and the opening 126 in the distal end 123 are configured to allow the corneal graft to pass through.
a cap 228b configured to couple to the inserter (Fig. 3A, [0047]-[0048] a resemble embodiment of inserter 120 is inserter 220. The cap 228b coupled to the inserter 120/220 [0049]), wherein the cap is configured for covering the corneal graft in the inserter ([0049], the cap 228b is configured to cover the graft (corneal graft) and keep it inside the inserter 120/220); 
a handle ([0044], syringe) that is configured to couple to the inserter for facilitating delivery of the corneal graft to an eye of a patient ([0044], the inserter 120 can be coupled to a syringe/handle (as shown in Fig. 4) for facilitating delivery of the corneal graft to the eye [0066]).
But Tran does not explicitly disclosed that the corneal graft is folded in a tri-folded configuration and the corneal graft passes through the distal end opening (126), when it is in the tri-folded configuration. 
However, Busin disclosed a similar device, wherein the device having an inserter (Fig. 2A or Capture 2 below) to hold a tri-folded corneal graft (Fig. 2A), with the endothelium inward in order to reduce surgical trauma to donor cells and facilitates spontaneous unfolding, thus minimizing surgical time (page 476, conclusions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the folding configuration of the corneal graft in Tran’s device to have the tri-folded configuration with the endothelium inward as taught and suggested by Busin, and to configure the distal end and opening in the distal end such that it allows the corneal graft to pass through in the tri-folded configuration in order to reduce surgical trauma to donor cells and facilitates spontaneous unfolding, thus minimizing surgical time. 

    PNG
    media_image1.png
    231
    531
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    506
    572
    media_image2.png
    Greyscale

Re. claim 3, Tran discloses the cap, but Tran is silent about the cap having a front component and a back component that interlock. 
However, Busin disclosed a similar device, wherein the device having an inserter (Fig. 2A or Capture 2 above) to hold a tri-folded corneal graft (Fig. 2A), wherein the inserter includes a bottom cartridge which assists in transferring the graft being transferred to the funnel of the tip 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cap of the inserter in Tran’s device to with the bottom cartridge/cap as taught and suggested by Busin in order to safely secure the graft inside the inserter’s tip for shipping and delivery with minimal damages.

    PNG
    media_image3.png
    447
    548
    media_image3.png
    Greyscale

Re. claim 4, Tran further discloses the handle having a straight configuration (Fig. 4, the syringe/handle, such as 340, has a straight configuration). 
Re. claim 5, Tran further discloses the handle being bent at an angle to the inserter (Fig. 4, the handle 340 is coupled to the inserter 120/220/320 via the medical tube 345 which is flexible to be bent at an angle to the inserter).
Re. claim 6, Tran further discloses the handle being configured for facilitating a pull through delivery of the corneal graft to an eye of a patient ([0066]-[0067], the handle/syringe is used to facilitating a pull through delivery of the graft to the eye). 
Re. claim 7, Tran further discloses the handle being configured for facilitating a fluid based delivery of the corneal graft to an eye of a patient ([0044]-[0045], the handle/syringe, such as 340 of Fig. 4, attached to the medical tubing, such as 345 of Fig. 4, to fluid communicate with the inserter 120/220/320. And the syringe and medical tubing are configured to deliver the graft to the eye [0066], Fig. 12B, C3-C4). 
Re. claim 8, Tran further discloses the distal end of the inserter having a circular cross section and a bevel (as shown in Fig. 11E, the distal end of the inserter/injector 120 has a circular cross section and a bevel). 
Re. claim 9, Tran further discloses the proximal end of the inserter (221, Fig. 3A) having an ovular cross-section and protrusions for attachment of modular interlocking handle pieces (Fig. 3A shows that the proximal end of the inserter having an ovular-like cross-section and protrusions (which is the rim around the proximal end 221) for attachment of the portion 228a or any modular interlocking handle pieces that are compatible with the proximal end 221.
Re. claim 10, Tran further discloses wherein the inserter defines a sufficient interior space and exterior protection to allow the graft to be stored in Optisol ([0045], the graft is being stored within a preservation fluid 130 which is optisol, and the fluid is stored inside the inner cavity 122 of the inserter 120) and in a trifold configuration (Fig. 1C shows the graft 5 is in a trifold configuration).
Re. claim 12, Tran further discloses the handle having the capability to aspirate and eject fluid (Fig. 4, the handle 304 is a syringe which is capable of aspirating and ejecting fluid). 
Re. claim 13, Tran further discloses the cap 228b taking the form of a fluid-permeable cap ([0049], cap 228b allows passage of fluid). 
Re. claim 14, Tran further discloses the cap 228b taking the form of a fluid-tight cap ([0051], cap 228b can act as a seal to restrict passage of fluid). 
Re. claim 15, Tran discloses a method for Descemet's membrane endothelial keratoplasty (DMEK) ([0064]-[0067]), comprising: placing a corneal graft on an inserter for holding the corneal graft ([0054] and [0064], the graft 5 (or corneal tissue sample) is being disposed within the inserter (or corneal tissue carrier), such as inserter 120 in Fig. 1A); covering the corneal graft with a cap that is configured to couple to the inserter (Fig. 3A, cap 228b is coupled to the inserter 120/220 to cover the corneal graft and inhibit it passes out of the inserter 120/220 [0049]); and, transmitting the corneal graft to the surgical center for performing the DMEK procedure ([0034], the corneal graft is transmitting/transporting to a surgeon for performing the DMEK procedure, Fig. 6). But Tran does not explicitly disclose where the corneal graft is placed in a tri-fold configuration with an endothelium layer folded inward.
However, Busin disclosed a similar device, wherein the device having an inserter (Fig. 2A or Capture 2 above) to hold a tri-folded corneal graft (Fig. 2A), with the endothelium inward in order to reduce surgical trauma to donor cells and facilitates spontaneous unfolding, thus minimizing surgical time (page 476, conclusions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the folding configuration of the corneal graft in Tran’s device to have the tri-folded configuration with the endothelium inward as taught and suggested 
Re. claim 16, Tran further discloses the method of storing the corneal graft in the inserter in a biocompatible fluid ([0053], the corneal graft is stored in an inserter (corneal tissue carrier/injector), such as, 120/220/320, Fig. 1-4; and the graft is being substantially immersed in a preservation biocompatible fluid 130 such as Optisol ([0045]. 
Re. claim 17, Tran further discloses the method of storing the corneal graft in the inserter in Optisol ([0045]). 
Re. claim 18, Tran in view of Busin discloses the method of storing the folded corneal graft in a tri-fold configuration as claimed (Tran, as shown in Fig. 1C, the corneal graft 5 is stored inside the inserter 120 in folded configuration, wherein the corneal graft can be folded in the tri-folded configuration as taught and suggested by. See Claim 15 above). 
Re. claim 20, Tran further discloses the method of packaging the inserter for shipment (according to [0046]-[0048] of the instant application, the DMEK graft is pre-packaging/preloaded into the inserter (step 206 of Fig. 4) which is then shipped directly to the hospitals (step 208, Fig. 4). The Examiner understood this limitation as that the packaging the inserter step means pre-packaging the DMEK graft into the inserter for shipment. In Trans, [0099]-[0101], DMEK graft if loaded into the inserter such as 120 (preloaded) for shipping).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Busin, further in view of Heyman, US5810834A, herein “Heyman”.
Re. claim 2, Tran discloses the inserter, but Trans was silent about the inserter comprising a distal end with a flattened, ovular shape. 
However, Heyman discloses a similar device 30 (Fig. 1) having an inserter 16 (Fig. 2), a handle 32 (Fig. 1), and a cap 34 (Fig. 2), wherein the inserter have a distal end 26 has a flattened ovular shape (Fig. 7) and beveled as to provide ease of entry into the incision and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the distal end of the inserter in the combination of Tran and Busin’s device to have the shape of the distal end of the inserter as taught and suggested by Heyman in order to provide ease of entry into the incision and orient the discharge opening for the flexible membrane or corneal graft at the surgical site.
Claim 19 is under 35 U.S.C. 103 as being unpatentable over Tran in view of Busin, further in view of Neusidl et al., US 20100274257, herein “Neusidl”.
Re. claim 19, Tran discloses the method of folding the graft, but Tran is silent about folding the graft in an opposite direction of a direction in which it naturally scrolls. 
However, Neusidl discloses a similar corneal graft folding method for DMEK wherein the corneal graft could be folded in multiple ways/arrangements (Fig. 6a-c) including a reverse trifold such as the arrangement 34 of Fig. 6b ([0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fold the graft of the combination of the combination of Tran and Busin’s in a reverse trifold arrangement as taught and suggested by Neusidl since the modification would have yielded predictable results, namely, provided a sufficiently folded graft preloaded in an inserter for DMEK surgery. KSR, 550 U.S. at, 82 USPQ2d at 1396.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


UYEN N. VO
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771